
	
		II
		111th CONGRESS
		2d Session
		S. 2965
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2010
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To establish a Commission for Fiscal Sustainability, to
		  assure the long-term fiscal stability and economic security of the Federal
		  Government of the United States, and to create prosperity for all
		  Americans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Commission for Fiscal
			 Sustainability Act of 2010.
		2.Establishment of
			 CommissionTitle III of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended by adding at
			 the end the following new section:
			
				316.Establishment of Commission for Fiscal
		  Sustainability(a)DefinitionsIn
				this section:
						(1)CommissionThe
				term Commission means the Commission for Fiscal Sustainability
				established under subsection (b)(1).
						(2)Commission
				billThe term Commission bill means a bill
				consisting of the proposed legislative language of the Commission recommended
				under subsection (b)(3)(B) and introduced under subsection (e)(1).
						(3)Fiscal
				imbalanceThe term fiscal imbalance means the gap
				between the projected revenues and expenditures of the Federal
				Government.
						(b)Establishment
				of Commission
						(1)EstablishmentThere
				is established in the legislative branch a Commission to be known as the
				Commission for Fiscal Sustainability.
						(2)Purposes
							(A)ReviewThe
				Commission shall review the fiscal imbalance of the Federal Government,
				including—
								(i)analyses of
				projected Federal expenditures;
								(ii)analyses of
				projected Federal revenues; and
								(iii)analyses of the
				current and long-term actuarial financial condition of the Federal
				Government.
								(B)Identify
				factorsThe Commission shall identify factors solely related to
				Federal expenditures that affect the long-term fiscal imbalance of the Federal
				Government.
							(C)Analyze
				potential courses of actionThe Commission shall analyze
				potential courses of action to address the long-term fiscal imbalance solely
				related to reductions in Federal expenditures.
							(D)Provide
				recommendations and legislative languageThe Commission shall
				provide recommendations and legislative language that will significantly
				improve the long-term fiscal imbalance of the Federal Government solely through
				reductions in Federal expenditures. The Commission shall not provide
				recommendation related to increasing Federal revenues through increased
				taxes.
							(3)Duties
							(A)In
				generalThe Commission shall address the Nation's long-term
				fiscal imbalances, consistent with the purposes described in paragraph (2), and
				shall submit the report and recommendations required under subparagraph
				(B).
							(B)Report,
				recommendations, and legislative language
								(i)In
				generalNot later than September 1, 2010, the Commission shall
				vote on a report that contains—
									(I)a detailed
				statement of the findings, conclusions, and recommendations of the
				Commission;
									(II)the assumptions,
				scenarios, and alternatives considered in reaching such findings, conclusions,
				and recommendations; and
									(III)proposed
				legislative language to carry out such recommendations as described in
				paragraph (2)(D).
									(ii)Approval of
				reportThe report of the Commission submitted under clause (i)
				shall require the approval of not fewer than 8 of the 16 members of the
				Commission.
								(iii)Additional
				viewsA member of the Commission who gives notice of an intention
				to file supplemental, minority, or additional views at the time of final
				Commission approval of the report under clause (ii), shall be entitled to not
				less than 3 calendar days in which to file such views in writing with the staff
				director of the Commission. Such views shall then be included in the Commission
				report and printed in the same volume, or part thereof, and their inclusion
				shall be noted on the cover of the report. In the absence of timely notice, the
				Commission report may be printed and transmitted immediately without such
				views.
								(iv)Transmission
				of reportNo later than September 15, 2010, the Commission shall
				submit the Commission bill and final report to the President, the Vice
				President, the Speaker of the House, and the majority and minority leaders of
				both Houses.
								(v)Report to be
				made publicUpon the approval or disapproval of the Commission
				report pursuant to clause (ii), the Commission shall promptly make the full
				report, and a record of the vote, available to the public.
								(4)Membership
							(A)In
				generalThe Commission shall be composed of 16 members designated
				pursuant to subparagraph (B).
							(B)DesignationMembers
				of the Commission shall be designated as follows:
								(i)The majority
				leader of the Senate shall designate 4 members from among Members of the
				Senate.
								(ii)The minority
				leader of the Senate shall designate 4 members from among Members of the
				Senate.
								(iii)The Speaker of
				the House of Representatives shall designate 4 members from among Members of
				the House of Representatives.
								(iv)The minority
				leader of the House of Representatives shall designate 4 members from among
				Members of the House of Representatives.
								(C)Co-chairs
								(i)In
				generalThere shall be 2 Co-Chairs of the Commission. The
				majority leader of the Senate, and Speaker of the House shall designate one
				Co-Chair among the members of the Commission. The minority leader of the Senate
				and minority leader of the House shall designate the second Co-Chair among the
				members of the Commission. The Co-Chairs shall be appointed not later than 14
				days after the date of enactment of this section.
								(ii)Staff
				directorThe Co-Chairs, acting jointly, shall hire the staff
				director of the Commission.
								(D)DateMembers
				of the Commission shall be designated by not later than 14 days after the date
				of enactment of this section.
							(E)Period of
				designationMembers shall be designated for the life of the
				Commission. Any vacancy in the Commission shall not affect its powers, but
				shall be filled not later than 14 days after the date on which the vacancy
				occurs in the same manner as the original designation.
							(F)CompensationMembers
				of the Commission shall serve without any additional compensation for their
				work on the Commission. However, members may be allowed travel expenses,
				including per diem in lieu of subsistence, in accordance with sections 5702 and
				5703 of title 5, United States Code, while away from their homes or regular
				places of business in performance of services for the Commission.
							(5)Administration
							(A)Authority to
				establish rules and regulationsThe Co-Chairs, in consultation
				with the other members of the Commission, may establish rules and regulations
				for the conduct of Commission business, if such rules and regulations are not
				inconsistent with this section or other applicable law.
							(B)QuorumTen
				members of the Commission shall constitute a quorum for purposes of voting,
				meeting, and holding hearings.
							(C)Voting
								(i)Proxy
				votingNo proxy voting shall be allowed on behalf of the members
				of the Commission.
								(ii)Report,
				recommendations and legislative language
									(I)DatesThe
				Commission may not vote on any version of the report, recommendations, or
				legislative language before the timing provided for in paragraph
				(3)(B)(i).
									(II)Congressional
				budget office and joint committee on taxation estimatesThe
				Congressional Budget Office and Joint Committee on Taxation shall provide
				estimates of the Commission report and recommendations (as described in
				subsection (b)(2)(D)) in accordance with section 308(a) and 201(f) of the
				Congressional Budget Act of 1974. The Commission may not vote on any version of
				the report, recommendations, or legislative language unless a final estimate is
				available for consideration by all the members at least 72 hours prior to the
				vote.
									(D)Meetings
								(i)Initial
				meetingNot later than 45 days after the date of enactment of
				this section, the Commission shall hold its first meeting.
								(ii)MeetingsThe
				Commission shall meet at the call of the Co-Chairs or at least 10 of its
				members.
								(iii)AgendaAn
				agenda shall be provided to the Commission members at least 1 week in advance
				of any meeting. Commission members who want to have items placed on the agenda
				for consideration shall notify the staff director as early as possible, but not
				less than 48 hours in advance of a scheduled meeting.
								(iv)SunshineThe
				meetings of the Commission shall be open to the public and transcripts of the
				deliberations and a record of votes of the Commission shall be made public on a
				pubic website established by the Commission.
								(E)Hearings
								(i)In
				generalSubject to subparagraph (G), the Commission may, for the
				purpose of carrying out this section, hold such hearings, sit and act at such
				times and places, take such testimony, receive such evidence, and administer
				such oaths the Commission considers advisable.
								(ii)Hearing
				procedures and responsibilities of co-chairs
									(I)AnnouncementThe
				Commission Co-Chairs shall make public announcement of the date, place, time,
				and subject matter of any hearing to be conducted at least 1 week in advance of
				such hearing, unless the Co-Chairs determine that there is good cause to begin
				such hearing at an earlier date.
									(II)Written
				statementA witness appearing before the Commission shall file a
				written statement of proposed testimony at least 2 days prior to appearance,
				unless the requirement is waived by the Co-Chairs, following their
				determination that there is good cause for failure of compliance.
									(F)Technical
				assistanceUpon written request of the Co-Chairs, a Federal
				agency shall provide technical assistance to the Commission in order for the
				Commission to carry out its duties.
							(G)Information
								(i)Resources
									(I)In
				generalNotwithstanding section 1108 of title 31, United States
				Code, the Commission shall have authority to access assistance, materials,
				resources, statistical data, and other information the Commission determines to
				be necessary to carry out its duties directly from an officer or employee of
				any executive department, bureau, agency, board, commission, office,
				independent establishment, or instrumentality of the Government, including the
				Library of Congress, the Chief Actuary of the Social Security Administration,
				the Chief Actuary of the Centers for Medicare & Medicaid Services, the
				Congressional Budget Office, the Department of the Treasury, the Department of
				Health and Human Services, the Office of Management and Budget, the Government
				Accountability Office, and the Joint Committee on Taxation. Each agency or
				instrumentality shall, to the extent permitted by law, furnish such information
				to the Commission upon written request of the Co-Chairs.
									(II)Copies
				suppliedCopies of written requests and all written or electronic
				responses provided under this clause shall be provided to the staff director
				and shall be made available for review by all members of the Commission upon
				request.
									(ii)Receipt,
				handling, storage, and dissemination of informationInformation
				shall only be received, handled, stored, and disseminated by members of the
				Commission and its staff consistent with all applicable statutes, regulations,
				and Executive orders.
								(iii)Limitation of
				access to tax informationInformation accessed under this
				subparagraph shall not include tax data from the United States Internal Revenue
				Service, the release of which would otherwise be in violation of law.
								(H)Postal
				servicesThe Commission may use the United States mails in the
				same manner and under the same conditions as other departments and agencies of
				the Federal Government.
							(I)Assistance from
				Federal agencies
								(i)General
				services administrationUpon the request of the Co-Chairs of the
				Commission, the Administrator of General Services shall provide to the
				Commission, on a reimbursable basis, the administrative support services
				necessary for the Commission to carry out its responsibilities under this
				section. These administrative services may include human resources management,
				budget, leasing, accounting, and payroll services.
								(ii)Other
				departments and agenciesIn addition to the assistance prescribed
				in clause (i), departments and agencies of the United States may provide to the
				Commission such services, funds, facilities, staff, and other support services
				as they may determine advisable and as may be authorized by law.
								(J)Contract
				authorityThe Commission is authorized to enter into contracts
				with Federal and State agencies, private firms, institutions, and individuals
				for the conduct of activity necessary to the discharge of its duties and
				responsibilities. A contract, lease, or other legal agreement entered into by
				the Commission may not extend beyond the date of the termination of the
				Commission.
							(c)Staff of
				Commission
						(1)Appointment and
				compensation of shared staffThe Co-Chairs may appoint and fix
				the compensation of a staff director and such other personnel as may be
				necessary to enable the Commission to carry out its functions, without regard
				to the provisions of title 5, United States Code, governing appointments in the
				competitive service, but at rates not to exceed the daily rate paid a person
				occupying a position at level III of the Executive Schedule under section 5314
				of title 5, United States Code.
						(2)Additional
				staff for commission membersEach member of the Commission may
				appoint up to 2 additional dedicated staff and fix the compensation of such
				dedicated personnel without regard to the provisions of title 5, United States
				Code, governing appointments in the competitive service, but at rates not to
				exceed the daily rate paid a person occupying a position at level III of the
				Executive Schedule under section 5314 of title 5, United States Code. Dedicated
				staff shall report to each appointing member.
						(3)Personnel as
				Federal employees
							(A)In
				generalThe staff director and any personnel of the Commission
				who are employees shall be employees under section 2105 of title 5, United
				States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of
				that title.
							(B)Members of
				commissionSubparagraph (A) shall not be construed to apply to
				members of the Commission.
							(4)Outside
				consultantsNo outside consultants or other personnel, either by
				contract, detail, volunteer, or through a remunerative agreement, may be hired
				without the approval of the Co-Chairs.
						(5)DetaileesWith
				the approval of the Co-Chairs any Federal Government employee may be detailed
				to the Commission with or without reimbursement from the Commission, and such
				detailee shall retain the rights, status, and privileges of his or her regular
				employment without interruption. Reimbursable amounts may include the fair
				value of equipment and supplies used by the detailee in support of the
				Commission's activities. For the purpose of this paragraph, Federal Government
				employees shall include employees of the legislative branch.
						(6)Consultant
				servicesThe Co-Chairs of the Commission are authorized to
				procure the services of experts and consultants in accordance with section 3109
				of title 5, United States Code, but at rates not to exceed the daily rate paid
				a person occupying a position at level III of the Executive Schedule under
				section 5316 of title 5, United States Code.
						(7)Temporary and
				intermittent servicesThe Co-Chairs of the Commission may procure
				temporary and intermittent services under section 3109(b) of title 5, United
				States Code, at rates for individuals which do not exceed the daily equivalent
				of the annual rate of basic pay prescribed for level III of the Executive
				Schedule under section 5316 of such title.
						(8)Volunteer
				services
							(A)In
				generalNotwithstanding the provisions of section 1342 of title
				31, United States Code, the Co-Chairs of the Commission are authorized to
				accept and utilize the services of volunteers serving without compensation. The
				Commission may reimburse such volunteers for local travel and office supplies,
				and for other travel expenses, including per diem in lieu of substance, as
				authorized by section 5703 of title 5, United States Code.
							(B)Employee
				statusA person providing volunteer services to the Commission
				shall be considered an employee of the Federal Government in the performance of
				those services for the purposes of Chapter 81 of title 5, United States Code,
				relating to compensation for work-related injuries, chapter 171 of title 28,
				United States Code, relating to tort claims and chapter 11 of title 18, United
				States Code, relating to conflicts of interests.
							(C)Ethical
				guidelines for staffIn the absence of statutorily defined
				coverage, the staff, including staff director, shall follow the ethical rules
				and guidelines of the Senate. Staff coming from the private sector or outside
				public government may petition the Co-Chairs for a waiver from provisions of
				Senate Ethics rules.
							(9)Advisory
				panelThe Commission may establish an advisory panel consisting
				of volunteers with knowledge and expertise relevant to the Commissions
				purpose. Membership of the Advisory Panel, and the scope of the Panels
				activities, shall be decided by the Co-Chairs in consultation with the other
				members of the Commission.
						(d)Termination
						(1)In
				generalThe Commission shall terminate on the date that is 90
				days after the Commission submits the report required under subsection
				(b)(3)(B).
						(2)Concluding
				activitiesThe Commission may use the 90-day period referred to
				in paragraph (1) for the purpose of concluding its activities, including
				providing testimony to committees of Congress concerning its report and
				disseminating the final report.
						(e)Expedited
				consideration of commission recommendations
						(1)Introduction
							(A)Reconvening
								(i)In the House of
				RepresentativesUpon receipt of a report under subsection
				(b)(3)(B), the Speaker, if the House would otherwise be adjourned, shall notify
				the Members of the House that, pursuant to this section, the House shall
				convene not later than October 1, 2010.
								(ii)In the
				Senate
									(I)ConveningUpon
				receipt of a report under subsection (b)(3)(B), if the Senate has adjourned or
				recessed for more than 2 days, the majority leader of the Senate, after
				consultation with the minority leader of the Senate, shall notify the Members
				of the Senate that, pursuant to this section, the Senate shall convene not
				later than October 1, 2010.
									(II)AdjourningNo
				concurrent resolution adjourning the Senate for more than 3 days shall be in
				order until the Senate votes on passage of the Commission bill under paragraph
				(2)(B)(iv).
									(B)Introduction of
				commission billThe proposed legislative language contained in
				the report submitted pursuant to subsection (b)(3)(B), upon receipt by the
				Congress, shall be introduced not later than October 15, 2010, in the Senate
				and in the House of Representatives by the majority leader of each House of
				Congress, for himself, the minority leader of each House of Congress, for
				himself, or any member of the House designated by the majority leader or
				minority leader. If the Commission bill is not introduced in accordance with
				the preceding sentence in either House of Congress, then any Member of that
				House may introduce the Commission bill on any day thereafter. Upon
				introduction, the Commission bill shall be referred to the appropriate
				committees under subparagraph (C).
							(C)Committee
				considerationA Commission bill introduced in either House of
				Congress shall be jointly referred to the committee or committees of
				jurisdiction and the Committee on the Budget of that House, which committees
				shall report the bill without any revision and with a favorable recommendation,
				an unfavorable recommendation, or without recommendation, not later than 7
				calendar days after the date of introduction of the bill in that House, or the
				first day thereafter on which that House is in session. If any committee fails
				to report the bill within that period, that committee shall be automatically
				discharged from consideration of the bill, and the bill shall be placed on the
				appropriate calendar.
							(2)Expedited
				procedures
							(A)Fast track
				consideration in House of Representatives
								(i)Proceeding to
				considerationIt shall be in order, not later than 2 days of
				session after the date on which a Commission bill is reported or discharged
				from all committees to which it was referred, for the majority leader of the
				House of Representatives or the majority leader's designee, to move to proceed
				to the consideration of the Commission bill. It shall also be in order for any
				Member of the House of Representatives to move to proceed to the consideration
				of the Commission bill at any time after the conclusion of such 2-day period.
				All points of order against the motion are waived. Such a motion shall not be
				in order after the House has disposed of a motion to proceed on the Commission
				bill. The previous question shall be considered as ordered on the motion to its
				adoption without intervening motion. The motion shall not be debatable. A
				motion to reconsider the vote by which the motion is disposed of shall not be
				in order.
								(ii)ConsiderationThe
				Commission bill shall be considered as read. All points of order against the
				Commission bill and against its consideration are waived. The previous question
				shall be considered as ordered on the Commission bill to its passage without
				intervening motion except 100 hours of debate equally divided and controlled by
				the proponent and an opponent, and any motion to limit debate. A motion to
				reconsider the vote on passage of the Commission bill shall not be in
				order.
								(iii)AppealsAppeals
				from decisions of the chair relating to the application of the Rules of the
				House of Representatives to the procedure relating to a Commission bill shall
				be decided without debate.
								(iv)Application of
				house rulesExcept to the extent specifically provided in
				paragraph (2)(A), consideration of a Commission bill shall be governed by the
				Rules of the House of Representatives. It shall not be in order in the House of
				Representatives to consider any Commission bill introduced pursuant to the
				provisions of this subsection under a suspension of the rules pursuant to
				Clause 1 of House Rule XV, or under a special rule reported by the House
				Committee on Rules.
								(v)No
				amendmentsNo amendment to the Commission bill shall be in order
				in the House of Representatives.
								(vi)Vote on
				passageImmediately following the conclusion of consideration of
				the Commission bill, the vote on passage of the Commission bill shall occur
				without any intervening action or motion. If the Commission bill is passed, the
				Clerk of the House of Representatives shall cause the bill to be transmitted to
				the Senate before the close of the next day of session of the House. The vote
				on passage shall occur not later than November 1, 2010.
								(B)Fast track
				consideration in Senate
								(i)In
				generalNotwithstanding Rule XXII of the Standing Rules of the
				Senate, it is in order, not later than 2 days of session after the date on
				which a Commission bill is reported or discharged from all committees to which
				it was referred, for the majority leader of the Senate or the majority leader's
				designee to move to proceed to the consideration of the Commission bill. It
				shall also be in order for any Member of the Senate to move to proceed to the
				consideration of the Commission bill at any time after the conclusion of such
				2-day period. A motion to proceed is in order even though a previous motion to
				the same effect has been disagreed to. All points of order against the motion
				to proceed to the Commission bill are waived. The motion to proceed is not
				debatable. The motion is not subject to a motion to postpone. A motion to
				reconsider the vote by which the motion is agreed to or disagreed to shall not
				be in order. If a motion to proceed to the consideration of the Commission bill
				is agreed to, the Commission bill shall remain the unfinished business until
				disposed of.
								(ii)DebateAll
				points of order against the Commission bill and against consideration of the
				Commission bill are waived. Consideration of the Commission bill and of all
				debatable motions and appeals in connection therewith shall not exceed a total
				of 100 hours. Debate shall be divided equally between the majority and minority
				leaders or their designees. A motion further to limit debate on the Commission
				bill is in order and is not debatable. Any debatable motion or appeal is
				debatable for not to exceed 1 hour, to be divided equally between those
				favoring and those opposing the motion or appeal. All time used for
				consideration of the Commission bill, including time used for quorum calls and
				voting, shall be counted against the total 100 hours of consideration.
								(iii)No
				amendmentsAn amendment to the Commission bill, or a motion to
				postpone, or a motion to proceed to the consideration of other business, or a
				motion to recommit the Commission bill, is not in order.
								(iv)Vote on
				passageThe vote on passage shall occur immediately following the
				conclusion of the debate on a Commission bill, and a single quorum call at the
				conclusion of the debate if requested. The vote on passage shall occur not
				later than November 1, 2010.
								(v)AdjournmentIf,
				by November 1, 2010, either House has failed to adopt a motion to proceed to
				the Commission bill, paragraph (1)(A)(ii)(II) shall not apply.
								(vi)Rulings of the
				chair on procedureAppeals from the decisions of the Chair
				relating to the application of the rules of the Senate, as the case may be, to
				the procedure relating to a Commission bill shall be decided without
				debate.
								(C)Rules to
				coordinate action with other house
								(i)ReferralIf,
				before the passage by 1 House of a Commission bill of that House, that House
				receives from the other House a Commission bill, then the Commission bill of
				the other House shall not be referred to a committee and shall immediately be
				placed on the calendar.
								(ii)ProcedureIf
				the Senate receives the Commission bill passed by the House of Representatives
				before the Senate has voted on passage of the Commission bill—
									(I)the procedure in
				the Senate shall be the same as if no Commission bill had been received from
				House of Representatives; and
									(II)the vote on
				passage in the Senate shall be on the Commission bill of the House of
				Representatives.
									(iii)Treatment of
				commission bill of other houseIf 1 House fails to introduce or
				consider a Commission bill under this section, the Commission bill of the other
				House shall be entitled to expedited floor procedures under this
				section.
								(iv)Treatment of
				companion measures in the SenateIf following passage of the
				Commission bill in the Senate, the Senate then receives the Commission bill
				from the House of Representatives, the House-passed Commission bill shall not
				be debatable. The vote on passage of the Commission bill in the Senate shall be
				considered to be the vote on passage of the Commission bill received from the
				House of Representatives.
								(v)VetoesIf
				the President vetoes the Commission bill, debate on a veto message in the
				Senate under this section shall be 1 hour equally divided between the majority
				and minority leaders or their designees.
								(3)SuspensionNo
				motion to suspend the application of this subsection shall be in order in the
				Senate or in the House of
				Representatives.
						.
		3.FundingFrom the amounts appropriated or made
			 available and remaining unobligated under division A (other than under title X
			 of division A) of the American Recovery and Reinvestment Act of 2009 (Public
			 Law 111–5), there is rescinded pro rata an aggregate amount equal to
			 $9,000,000, which amount shall be made available without need for further
			 appropriation to the Commission for Fiscal Sustainability to carry out the
			 purposes of the Commission for Fiscal Sustainability, and which shall remain
			 available through fiscal year 2011. Not later than 14 days after the date of
			 enactment of this section, the Director of the Office of Management and Budget
			 shall administer the rescission and make available such amount to the
			 Commission for Fiscal Sustainability.
		
